EXAMINER'S COMMENT
Response to Amendment
	The limitations “holding element”, locking element”, and “lock actuator” are no longer interpreted under 112(f). The limitations have been amended such that they are modified with sufficient structure so as to remove the limitations from interpretation under 112(f). The “holding element” has been amended to require “a sheath holding element having a generally cylindrical shape and a distal end”, the “locking element” has been amended to require “a compressible locking element” [disposed about the sheath – claims 1 and 16; attached to the housing via the distal end of the sheath holding element and coupled to the sheath – claim 17], and the “lock actuator” has been amended to require “a rotatable lock actuator engaged with the locking element” all of which are sufficient so as to remove the claim limitations from interpretation under 112(f). It is also noted that the “fixation device” recited in claims 1, 16, and 17 is not interpreted under 112(f) since it includes the compressible locking element, thus is modified by sufficient structure so as to not invoke interpretation under 112(f).
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rashad Morgan on 03/21/2022.
The application has been amended as follows: 
Claim 1 (lines 6, 10, and 11): “via the distal end of the sheath holding element…configured to lock permanently the compressible locking element…fixing the sheath to the 
	Claim 10 (lines 3-4): “through which [[a]] the pusher element is exposed.”
	Claim 11 (line 2): “to the 
	Claim 16 (lines 7, 11, and 12): “via the distal end of the sheath holding element… configured to lock permanently the compressible locking element…fixing the sheath to the 
	Claim 17 (line 6): “via the distal end of the sheath holding element”
	Claim 20 (lines 2-3): “and across the compressible locking element”
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-11 and 13-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-11 and 13-15, the prior art fails to disclose or suggest, in combination with other limitations recited in the claims, a housing comprising at least one sheath holding element having a generally cylindrical shape and a distal end, a fixation device attached to the housing via the distal end of the sheath holding element and coupled to the sheath, the fixation device including a compressible locking element disposed about the sheath having an unlocked configuration allowing the sheath to slide relative to the housing and a locked configuration fixing the sheath to the housing, and a rotatable lock actuator engaged with the compressible locking element configured to lock permanently the locking element into the locked configuration, thereby permanently 
Regarding claim 16, the prior art fails to disclose or suggest, in combination with other limitations recited in the claims, a housing comprising at least one sheath holding element having a generally cylindrical shape and a distal end, a fixation device attached to the housing via the distal end of the sheath holding element and coupled to the sheath, the fixation device including a compressible locking element disposed about the sheath having an unlocked configuration allowing the sheath to slide relative to the housing and a locked configuration fixing the sheath to the housing, and a rotatable lock actuator engaged with the locking element configured to lock permanently the compressible locking element into the locked configuration, thereby permanently fixing the sheath to the housing, and an introducer assembly comprising a deployment catheter endoluminally deployable in a patient, the deployment catheter including a distal end and a proximal end, the proximal end being connectable to the sheath for transfer of the medical device held in the sheath to the catheter for deployment into the patient, wherein the at least one sheath holding element holds the sheath in a compact form.
Regarding claims 17-20, the prior art fails to disclose or suggest, in combination with other limitations recited in the claims, a housing comprising at least one sheath holding element having a generally cylindrical shape and a distal end, a fixation device attached to the housing via the distal end of the sheath holding element and coupled to the sheath, the fixation device including a compressible locking element, the method 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062. The examiner can normally be reached M-Th 4:30 AM - 3:00 PM (ET).
Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        March 22, 2022